DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is responsive to the Remark filed on 4/7/21.    
Claim(s) 21-29, 31-40 is/are presented for examination.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The analysis under 35 U.S.C. 112(a) (pre-AIA ), requires that the scope of protection sought be supported by the specification disclosure.  The pertinent inquiries include determining (1) whether the subject matter defined in the claims is described in 
Claim(s) 21, 33 & 40 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as based on a disclosure which is not enabling automatically assigning a respective message availability parameter that expires a default length of time critical or essential to the practice of the invention, but not included in the claim(s) is not enabled by the disclosure.  See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 

The "invention" for the purpose of the first paragraph analysis is defined by the claims.  The description requirement is simply that the claimed subject matter must be described in the specification.  The function of the description requirement is to ensure that the applicant had possession of the invention on the filing date of the application.  The application need not describe the claim limitations exactly, but must be sufficiently clear for one of ordinary skill in the art to recognize that the applicant's invention encompasses the recited limitations. The description requirement is not met if the application does not expressly or inherently disclose the claimed invention.
Specification does not explicitly describe nor is sufficiently clear for one of ordinary skill in art to recognize the following steps as recited in claim(s) 21, 33 & 40: 
	responsive to the posting the ephemeral message to the gallery, automatically assigning to the ephemeral message a respective message availability parameter that expires a default length of time subsequent to the posting of the ephemeral message to the gallery;
For example, a first ephemeral message posted to the gallery may have a default gallery participation parameter of 24 hours... [see Paragraph 31-32 of the present Specification]. It is unclear how this quoted paragraph of the present specification can be equated with the applicant’s interpretation that “responsive to the posting the ephemeral message to the gallery, automatically assigning to the ephemeral message a respective message availability parameter that expires a default length of time” in claim(s) 21, 33 & 40.  Paragraph 31-32 only give an example of the default gallery participation parameter, not “automatically assign the default length of time” “responsive to the posting”. 
Therefore, claim(s) 21, 33 & 40 is/are unclear that the one ordinarily skilled in the art cannot recognize the encompassed claimed limitations.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 21-27 & 33-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi, U.S. Pub. No. 2012/0278692 A1 in view of Schrock, U.S. Pat. No. 9,063,638 B1, and further in view of Krivorot, U.S. Pub. No. 2014/0201527 A1, and further in view of Halliday, U.S. Pub. No. 2015/0058957 A1.Filing Date: July 29, 2016Title: EPHEMERAL GALLERY OF EPHEMERAL MESSAGES
As to claim 21, Shi teaches a method comprising: 
at a server system, maintaining a gallery comprising a plurality of ephemeral messages (Shi, page 1, paragraph 3; page 2, paragraph 37 & 41; i.e., presents the graphic stream (which includes audio, video or text) until the time the graphic to be stopped (equivalent to maintain)), each of which has respective visual media message content, the gallery being available for online viewing over a distributed computer network upon request via one or more recipient devices associated with respective recipients of the gallery (Shi, page 2, paragraph 41; i.e., presentation time information indicate how long the graphic is to be presented and when the graphic will be stopped (equivalent to gallery being available for online viewing)); 
maintaining a plurality of message availability parameters corresponding to the plurality of ephemeral messages (Shi, page 1, paragraph 3; page 2, paragraph 37 & 41; i.e., presents the graphic stream (which includes audio, video or text) until the time the graphic to be stopped (equivalent to maintain)), each message availability parameter indicating a time value for continued availability of the respective corresponding ephemeral message for viewing as part of the gallery, wherein the maintaining of the plurality of message availability parameters comprises, for each of the plurality of 
in an automated procedure performed using one or more computer processors configured therefor: 
identifying expiry of one of the message availability parameters (Shi, page 2, paragraph 41; page 5, paragraph 91; i.e., presentation time information which indicates when the time would be expire); and 
at the server system, in response to the identifying of the expired message availability parameter, automatically removing from the gallery the ephemeral message that corresponds to the expired message availability parameter (Shi, page 2, paragraph 41; page 3, paragraph 50 & 52; page 4, paragraph 87; page 5, paragraph 89; i.e., presentation time information indicate how long the graphic is to be presented and when the graphic will be stopped or delete the graphic after the timer is expire at the register (equivalent to automatically removing from the gallery the ephemeral message); the terminal receive the graphic from the register of the graphic address, which clearly equivalent to the “server side”). 
But Shi failed to teach the claim limitation wherein responsive to receiving the respective ephemeral message the gallery, automatically assigning to the ephemeral message a respective message availability parameter that expires a default length of time subsequent to the posting of the ephemeral message to the gallery; in response to receiving an online gallery view request from a requesting device forming part of the one or more recipient devices, causing automated sequential display of the gallery on 
However, Schrock teaches the limitation wherein in response to receiving an online gallery view request from a requesting device forming part of the one or more recipient devices, causing automated sequential display of the gallery on the requesting device, the automated sequential display comprising displaying the respective visual media message content of the plurality of ephemeral messages in the gallery one after other for respective display durations (Schrock, col 4, lines 1-15; col 5, lines 14-50; col 6, lines 25-47; i.e., sequentially repeat displaying the thumbnails until a predetermined period of time (equivalent to sequentially display during duration)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shi in view of Schrock so that the system would be able to sequentially display the images until completed.  One would be motivated to do so to providing videos over a network in a thumbnail images to improve the technique of provide information in a manner that is useful and attracts attention of users (see Schrock, col 1, lines 20-25).
removed ephemeral message is automatically excluded from automated sequential display of the gallery responsive to subsequent online gallery view requests from any of the one or more recipient devices with respect to the gallery (Krivorot, page 8, paragraph 70; page 10, paragraph 86; page 11, paragraph 87; i.e., auto delete the messages which includes text, image or video at the predetermined time or timer (equivalent to removed ephemeral message… automatically excluded from automated sequential display)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shi in view of Krivorot so that the system would be able to delete the message. One would be motivated to do so to increase popularity of Internet viewing (see Krivorot, page 1, paragraph 3).
However, Halliday teaches the claim limitation responsive to the posting the ephemeral message to the gallery, automatically assigning to the ephemeral message a respective message availability parameter that expires a default length of time subsequent to the posting of the ephemeral message to the gallery (Halliday, page 3, paragraph 53-54; page 5, paragraph 85-91; i.e., when a post is received in the system, the post (gallery of images) begins with a predetermined of time limit to expiration such as XX hours for the default initial post duration (equivalent to automatically assign a default length of time)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shi in view of Halliday so that the system 
PRELIMINARY AMENDMENT Page 6Serial Number:15/224,312 Dkt: 4218.049US2Filing Date: July 29, 2016Title: EPHEMERAL GALLERY OF EPHEMERAL MESSAGES As to claim 22, Shi-Schrock-Krivorot-Halliday teaches the method as recited in claim 21, wherein each message availability parameter is a message availability timer (Shi, page 2, paragraph 41; page 5, paragraph 91; i.e., presentation time information which indicates when the time would be expire).
As to claim 23, Shi-Schrock-Krivorot-Halliday teaches the method as recited in claim 21.  But Shi-Schrock-Halliday failed to teach the claim limitation wherein the gallery is an ephemeral gallery, the method further comprising eliminating the gallery upon expiry of a gallery availability parameter, the gallery being unavailable for viewing via the one or more recipient devices subsequent to elimination thereof.
However, Krivorot teaches the claim limitation wherein the gallery is an ephemeral gallery, the method further comprising eliminating the gallery upon expiry of a gallery availability parameter, the gallery being unavailable for viewing via the one or more recipient devices subsequent to elimination thereof (Krivorot, page 8, paragraph 70; page 10, paragraph 86; page 11, paragraph 87; i.e., auto delete the messages which includes text, image or video at the predetermined time or timer (equivalent to removed ephemeral message… automatically excluded from automated sequential display)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shi-Schrock-Halliday in view of Krivorot so that the system would be able to delete the message. One would be motivated to do so to increase popularity of Internet viewing (see Krivorot, page 1, paragraph 3).
As to claim 24, Shi-Schrock-Krivorot-Halliday teaches the method as recited in claim 23, wherein expiry of the gallery availability parameter corresponds to expiry of the message availability parameter of a last posted one of the plurality of ephemeral messages in the gallery (Shi, page 5, paragraph 101; i.e., identifying the time of the graphic (equivalent to expiry of the message availability parameter)).
As to claim 25, Shi-Schrock-Krivorot-Halliday teaches the method as recited in claim 23, wherein expiry of the gallery availability parameter corresponds to expiry of a gallery timer (Shi, page 5, paragraph 101; i.e., identifying the time of the graphic (equivalent to expiry of a gallery timer)).
As to claim 26, Shi-Schrock-Krivorot-Halliday teaches the method as recited in claim 23, wherein expiry of the gallery availability parameter corresponds to an earliest occurring one of: 
expiry of the message availability parameter of a last posted one of the plurality of ephemeral messages in the gallery (Shi, page 2, paragraph 41; page 5, paragraph 91; i.e., presentation time information which indicates when the time would be expire); and 
expiry of a gallery timer (Shi, figure 2). 
As to claim 27, Shi-Schrock-Krivorot-Halliday teaches the method as recited in claim 21, wherein the maintaining of the gallery further comprises maintaining for each of the plurality of ephemeral messages an associated message display parameter that indicates a display duration for the corresponding message during viewing of the gallery (Shi, page 1, paragraph 3; page 2, paragraph 37 & 41; i.e., presentation time 
As to claim 31, Shi-Schrock-Krivorot-Halliday teaches the method as recited in claim 30.  But Shi-Krivorot failed to teach the claim limitation wherein: receiving from the user input indicating one or more destinations for the newly posted ephemeral message; and associating the newly posted ephemeral message with the one or more destinations indicated by the user input. PRELIMINARY AMENDMENT Page 8Serial Number:15/224,312 Dkt: 4218.049US2 Filing Date: July 29, 2016
 However, Schrock teaches the limitation wherein receiving from the user input indicating one or more destinations for the newly posted ephemeral message; and associating the newly posted ephemeral message with the one or more destinations indicated by the user input (Schrock, col 4, lines 15-25; i.e., causing new thumbnails to be display (equivalent to newly posted message)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shi-Krivorot in view of Schrock so that the system would be able to sequentially display the images until completed.  One would be motivated to do so to providing videos over a network in a thumbnail images to improve the technique of provide information in a manner that is useful and attracts attention of users (see Schrock, col 1, lines 20-25).Title: EPHEMERAL GALLERY OF EPHEMERAL MESSAGES
As to claim 32, Shi-Schrock-Krivorot-Halliday teaches the method as recited in claim 31, wherein the one or more destinations include the gallery and one or more designated individuals as the recipients of the gallery (Shi, figure 4).
As to claim 37, Shi-Schrock-Krivorot-Halliday teaches the system as recited in claim 33, wherein the instructions executed by the one or more computer processors further comprise instructions to: 
cause display on a client device of a gallery user interface (UI) for the gallery (Shi, figure 4); and 
cause display in the gallery UI of gallery activity indicia (Shi, figure 2). 
As to claim 38, Shi-Schrock-Krivorot-Halliday teaches the system as recited in claim 37, wherein the gallery activity indicia include indicia of a posting time of a last posted one of the plurality of ephemeral messages in the gallery (Shi, page 5, paragraph 101; i.e., identifying the time of the graphic (equivalent to posting time)).
As to claim 39, Shi-Schrock-Krivorot-Halliday teaches the system as recited in claim 35, wherein instructions executed by the one or more computer processors further comprise instructions to:
cause display on a client device of a gallery UI for the gallery (Shi, figure 4); and 
cause display in the gallery UI of gallery activity indicia that include graphical indicia of an amount of time remaining before expiry of the gallery availability parameter (Shi, page 2, paragraph 41; page 5, paragraph 91; i.e., presentation time information which indicates when the time would be expire (equivalent to amount of time remaining)). 
PRELIMINARY AMENDMENT Page 10Serial Number:15/224,312 Dkt: 4218.049US2 Filing Date: July 29, 2016Title: EPHEMERAL GALLERY OF EPHEMERAL MESSAGES
Claim(s) 33-35, 36 is/are directed to a system claims and they do not teach or further define over the limitations recited in claim(s) 21-23, 26.  Therefore, claim(s33-35, 36  is/are also rejected for similar reasons set forth in claim(s) 21-23, 26.
Claim(s) 40 is/are directed to a non-transitory computer readable medium claim and they do not teach or further define over the limitations recited in claim(s) 21.  Therefore, claim(s) 40 is/are also rejected for similar reasons set forth in claim(s) 21.


Claim(s) 28 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi, U.S. Pub. No. 2012/0278692 A1 in view of Schrock, U.S. Pat. No. 9,063,638 B1, and Krivorot, U.S. Pub. No. 2014/0201527 A1, and Halliday, U.S. Pub. No. 2015/0058957 A1, and further in view of Anderson, U.S. Pub. No. 2005/0198128 A1.Filing Date: July 29, 2016Title: EPHEMERAL GALLERY OF EPHEMERAL MESSAGES
As to claim 28, Shi-Schrock-Krivorot-Halliday teaches the method as recited in claim 27, wherein the causing of the automated sequential display comprises: 
determining that the message timer expires when the message timer equals the corresponding message display parameter (Shi, figure 4); 
responsive to expiry of the message timer, causing display of a next one of the plurality of ephemeral messages in the gallery (Shi, figure 2); and 
But Shi-Schrock-Krivorot-Halliday failed to teach the claim limitation wherein starting a message timer when viewing of one of the plurality of ephemeral messages is commenced; repeating the starting, determining, and causing display operations until all ephemeral messages in the gallery are viewed.
However, Anderson teaches the limitation wherein starting a message timer when viewing of one of the plurality of ephemeral messages is commenced (Anderson, page 2, paragraph 10; i.e., identifying the time the message has been rated (equivalent 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shi-Schrock-Krivorot-Halliday in view of Anderson so that the system determined the duration of the discussion board.  One would be motivated to do so to removing the unused threads from the display based on the predetermined time (see Anderson; page 1, paragraph 6).


Claim(s) 29 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi, U.S. Pub. No. 2012/0278692 A1 in view of Schrock, U.S. Pat. No. 9,063,638 B1 and Krivorot, U.S. Pub. No. 2014/0201527 A1, and Halliday, U.S. Pub. No. 2015/0058957 A1, and further in view of Takakura, U.S. Pub. No. 2011/0106882 A1.
As to claim 29, Shi-Schrock-Krivorot-Halliday teaches the method as recited in claim 21.  But Shi-Schrock-Krivorot-Halliday failed to teach the claim limitation wherein the sequential display of the plurality of ephemeral messages comprises presentation of the ephemeral messages in chronological order based upon oldest posting times.
However, Takakura teaches the limitation wherein the sequential display of the plurality of ephemeral messages comprises presentation of the ephemeral messages in chronological order based upon oldest posting times (Takakura, figure 10; page 6, paragraph 111; i.e., display the first image uploaded by a client as the first one and later images uploaded by the client as subsequent ones that are arranged in accordance with the sequential order of the uploading).


Listing of Relevant Arts
Rubinstein, U.S. Patent/Pub. No. 2014/0282096 Al discloses posting ephemeral and associating the posts with threshold event.

Response to Arguments
Applicant’s argument(s) filed 4/7/21 have been fully considered but they are not persuasive.
Argument 1
Appellant argues on page 11-13 of the Argument (claim(s) 21, 33 & 40), 
“the limitation “responsive to the posting the ephemeral message to the gallery, automatically assigning to the ephemeral message a respective message availability parameter that expires a default length of time subsequent to the posting of the ephemeral message to the gallery” is enabled based on the disclosure; therefore, the limitation should not rejected under 35 U.S.C. 112(a) first paragraph.

Examiner’s response to Argument 1:
For example, a first ephemeral message posted to the gallery may have a default gallery participation parameter of 24 hours... [see Paragraph 31-32 of the present Specification]. It is unclear how this quoted paragraph of the present specification can be equated with the applicant’s interpretation that “responsive to the posting the ephemeral message to the gallery, automatically assigning to the ephemeral message a respective message availability parameter that expires a default length of time” in claim(s) 21, 33 & 40.  Paragraph 31-32 only give an example of the default gallery participation parameter, not “responsive to the posting” and “automatically assign the default length of time”.  In addition, paragraph 31-32 of the Detail Description clearly stated that the gallery participation parameter set by a user.  Therefore, it’s not “automatically assigned” as indicated as claimed, and certainly not “responsive to the posting”.  

Argument 2
Appellant argues on page 14-15 of the Argument (claim(s) 21, 33 & 40), 
“The cited portions of Halliday provide for automated non-persistence of posts on a message board or message feed a social networking system. The cited portion nowhere, however, discusses or suggests management of ephemeral messages collectively, such by posting messages to a gallery consistent with the claims. It will be borne in mind that it is precisely the gallery-based viewing of messages consistent with the claims that allows for viewing of a collection of messages as a story, as disclosed in Applicant's written description. Gallery-level management of messages and their ephemerality is consistent with the claims facilitated by automatically assigning a default message availability parameter responsive particularly to its posting to the gallery. Because Halliday does not disclose message galleries consistent with the claims, it accordingly cannot and does not disclose or suggest the automatic assignment of availability parameters to messages responsive to their posting to an ephemeral gallery”.

Examiner’s response to Argument 2:
As describe in Halliday (page 3, paragraph 53-54; page 5, paragraph 85-91), the invention disclosed the method of begins with a predetermined of time limit to expiration such as XX hours for the default initial post (gallery or images) duration (equivalent to automatically assign a default length of time).  Clearly, Halliday discloses the system of setting an XX hours for the default initial post duration after posting the gallery to the system, which clearly equivalent to the claim limitation of “automatically assigning a default messages availability parameter responsive to posting to the gallery”.  Therefore, Shi-Schrock-Krivorot in view of Halliday meets the claim limitation.

Argument 3
Appellant argues on page 11-13 of the Argument (claim(s) 21, 33 & 40), 
“Contrary to the Examiner’s assertion, it would not have been obvious to modify Shi in view of Schrock in the manner proposed by the Examiner.  According to the Office Action, it would have been obvious to modify the Timed Graphics system of Shi to be displayed in the manner of Schrock, in which the thumbnails are displayed in a scrollable sequence, with multiple thumbnails being shown at once. The motivation given for such a combination is “to providing videos over a network in thumbnail images”. There is no user need or utility to search or even sequentially view the graphics of Shi, which are typically meaningless without being displayed together with the corresponding indexed portion of the video broadcast about which it provides information.  Modifying the Timed Graphics system of Shi with Schrock to allow viewing and browsing the graphics for a video stream separately from the video stream, itself has no apparent utility, meets no consumer need, and would therefore would not have been useful. It would not be obvious to make such a useless combination”.

Examiner’s response to Argument 3:
In response to applicant's argument that there is no suggestion to combine the references, the examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shi in view of Schrock so that the system would be able to .  
Clearly, providing the information in a way that attracts more on user attention would be more useful than providing the streaming of information, which is “useful” and definitely not a “useless combination” as claimed by the Applicant’s Representative.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


	
Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUONG NGUYEN/Primary Examiner, Art Unit 2449